Citation Nr: 0433753	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  94-31 514	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1943 to 
October 1945.  For combat service as a rifleman in the 
European Theater during World War II, the veteran was awarded 
the Expert Infantryman Badge, Combat Infantryman Badge, and 
Purple Heart Medal, among others.  He died in October 1993, 
and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for the cause of the veteran's death.  

The Board remanded the case in October 1996 for a Travel 
Board hearing which was held in March 1997.  The Board again 
remanded the case in June 1997 for additional development.  
In May 1999, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death on 
the basis that she had failed to submit a well-grounded 
claim.  The appellant appealed to the US Court of Appeals for 
Veterans Claims (Court), and, in December 2000, the Court 
vacated the Board's May 1999 decision and remanded the matter 
to the Board for readjudication on the merits in light of the 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA).  In August 2001, the Board again remanded the claim 
for additional development.  Following the latest remand, in 
February 2004, the Board referred this case for a Veterans 
Health Administration (VHA) review and medical opinion which 
was produced in April 2004.  The Board offered the appellant 
the opportunity of having this evidence first reviewed by the 
RO, but the appellant waived her right to have such original 
consideration, and requested that the Board proceed to a 
decision in August 2004.  

Additionally, the Veterans Law Judge who conducted the Travel 
Board hearing with the appellant in March 1997 subsequently 
retired from Federal service.  Because the appellant is 
entitled to a Board decision authored by the judge who 
personally took her testimony, the appellant was offered 
another Board hearing, but she declined any additional 
hearing in writing in May 2003.  Pursuant to motion, the 
appellant was granted an advance on the docket in November 
2004.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran is shown to have acquired a nicotine 
dependence during military service and smoked tobacco 
consistent with that dependence for many years after service 
until 1980; the tobacco use is the most likely cause of his 
lung cancer which caused his death in October 1993.  



CONCLUSION OF LAW

Nicotine dependence acquired during service was the proximate 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2004); VAOPGCPREC 67-90, 2-
93, 19-97.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA provides that VA will notify claimants of the 
evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.  

It is clear that the issue in this appeal was filed and 
initially adjudicated many years before adoption of VCAA.  
Nonetheless, VCAA is applicable, and considering the lengthy 
pendency of the appeal, with multiple Board remands for 
additional development, including the most recent referral 
for a VHA medical opinion, the Board is satisfied that the 
duties to notify and assist the appellant in this case 
required by VCAA have been fully satisfied.  The appellant 
does not argue nor does the evidence on file reveal that 
there remains any additional relevant evidence which has not 
been collected for review.  The Board finds that there is no 
reasonable likelihood that any additional relevant evidence 
is available for review.  The Board finds that the appellant 
has been informed of the evidence which she must present and 
the evidence which VA would collect on her behalf, and that 
she has been requested to submit any evidence she might have 
in her possession, and that the duties to assist and notified 
in her VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the diseases was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a 
service-connected  disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In 1998, new legislation was passed which provided that a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in active service on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service.  
38 U.S.C.A. § 1103(a) (cl).  

Prior to this statutory change of law in 1998, disability or 
death of a veteran attributable to tobacco use was not 
prohibited, and was governed by existing laws and regulations 
and VA General Counsel precedential opinions.  

In VAOPGCPREC 2-93, VA General Counsel stated that direct 
service connection of a disability or death may be granted if 
the evidence established that an injury or disease resulted 
from tobacco use in the line of duty during active service.  
In VAOPGCPREC 19-97, VA General Counsel held that service 
connection could be granted on a secondary basis under 
38 C.F.R. § 3.310(a) if three conditions were met.  
Specifically, General Counsel found that service connection 
for disability or death might be attributable to tobacco use 
subsequent to military service if it was established that 
such tobacco use resulted from nicotine dependence arising in 
service and later arising on a secondary basis pursuant to 
38 C.F.R. § 3.310(a).  Service connection for disability or 
death attributable to tobacco would be warranted with 
affirmative answers to the following three questions:  (1)  
Whether nicotine dependence may be considered a disease for 
the purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
questions was answered in the affirmative, service connection 
could be established on a secondary basis.  

VAOPGCPREC 67-90 stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  The 
question of proximate cause included the necessity of 
reviewing whether there were any intervening and superceding 
causes such as if a veteran quit using tobacco products 
following service and then resumed using such tobacco at some 
later time, the later dependence obviously being unrelated to 
service.  Other inquiries were to be made with respect to 
exposure to environmental or occupational agents subsequent 
to military service.  

Analysis:  In April 1945, the veteran incurred a serious but 
nonpenetrating rifle shot wound to the head which rendered 
him unconscious and resulted in a severe concussion and he 
was hospitalized from April to October 1945.  This wound 
resulted in encephalopathy and/or what was later referred to 
as chronic brain syndrome.  During his lifetime, the veteran 
was granted service connection for chronic brain syndrome, a 
residual scar of the gunshot wound, and hearing loss.  At the 
time of the veteran's death, he was in receipt of a 
50 percent evaluation for chronic brain syndrome and a 
10 percent evaluation for the painful scar.  Hearing loss was 
noncompensably evaluated.  

The veteran's death certificate reveals that he died in 
October 24, 1993, at the age of 68 and that the immediate 
cause of death was a pulmonary carcinoma with cardiac arrest 
due to metastatic carcinoma "from pulmonary ."  That is, 
the veteran died from lung cancer which had metastasized to 
other areas of the body.  

There is, of course, no evidence of lung cancer at any time 
during or for many years after service.  The service medical 
records and a significant number of post-service clinical 
records reveal that the veteran's lungs and chest X-rays were 
normal.  A July 1992 chest X-ray first revealed a mass in the 
right upper lung which had increased in size by November of 
that year.  Squamous cell carcinoma of the right upper lobe 
was found on biopsy.  The veteran was hospitalized later that 
month for a right upper lobectomy and an undifferentiated 
large cell carcinoma of the lung with positive mediastinal 
nodes was found.  He was hospitalized with VA in January and 
February 1993 for radiation therapy.  He was again 
hospitalized in September 1993 where a CT scan of the head 
revealed an enhancing lesion within the right cerebellar 
hemisphere and the diagnosis was cerebral metastasis 
secondary to large cell carcinoma of the lung.  

This evidence clearly reveals that the veteran first 
manifested lung cancer in 1992, some 47 years after service 
separation and that despite surgical treatment and radiation 
therapy, the lung cancer metastasized to other areas of the 
body including the brain.  This cancer caused the veteran's 
death.  

Although the appellant has long argued that the veteran's 
service-connected disabilities either caused or significantly 
contributed to cause the veteran's death, there is a complete 
absence of competent clinical evidence which in any way 
relates the veteran's death from cancer many years after 
service, to any of the veteran's service-connected 
disabilities, including his chronic brain syndrome.  In June 
1998, the Chief of hematology-oncology service at a VA 
medical center reviewed the veteran's claims folder and 
provided an opinion that the veteran's nonpenetrating bullet 
wound in April 1945 did not cause or aggravate his lung 
cancer diagnosed in 1992.  This physician also concluded that 
the veteran's service-connected residuals of a head wound did 
not interfere in any way with the veteran's ability to handle 
the effects of lung cancer or his ability to tolerate 
treatment for that cancer.  

The remaining question presented in this appeal is whether 
the veteran's lung cancer may have been attributable to his 
lengthy use of tobacco during his lifetime.  Although the 
appellant first testified in an RO hearing in 1994 that the 
veteran smoked before service, she subsequently recanted this 
statement pointing out that she had only met the veteran for 
the first time when he was home on leave during service and 
married him after he was separated from service.  
Additionally, multiple lay statements were subsequently 
received by individuals indicating that they had known the 
veteran prior to his entry on active service in December 1943 
and they all reported that they had never known the veteran 
to use tobacco or smoke cigarettes at any time prior to 
service.  That the veteran used tobacco in service is 
documented.  The evidence on file, including many medical 
histories, consistently note that the veteran continuously 
smoked tobacco until he quit in approximately 1980.  

Consistent with VCAA and the duty to assist, the Board 
referred this case for a VHA opinion in February 2004.  The 
veteran's claims folder was forwarded for a thorough review.  
In April 2004, the Chief of pulmonary diseases at the VA 
Medical Center in Memphis, Tennessee, wrote that the veteran 
did have nicotine dependence during his lifetime, starting 
from the onset of regular smoking, to 1981 when he stopped, a 
period greater than 35 years.  In reviewing the evidence on 
file, this physician could not answer "without 
speculation," whether the veteran started smoking tobacco 
prior to service or during service.  He did point out that 
there was insufficient information in the claims file about 
his smoking before and during service.  This physician 
further concluded that the veteran's collective smoking 
history was in fact the most likely cause of his lung cancer.  
He finally reported that although smoking for two years 
during service was not likely to cause lung cancer, continued 
smoking after service for greater than 30 years most likely 
caused lung cancer.  

In accordance with the criteria and guidance provided in the 
VA General Counsel precedential opinions detailed above, the 
Board finds that a preponderance of the evidence on file 
supports a finding that the veteran incurred a nicotine 
dependence during military service, that this dependence 
resulted in his consistent use of tobacco for some 35 years, 
and this tobacco use caused the veteran's lung cancer which 
caused his death.  In accordance with the guidance provided 
in the General Counsel opinions, service connection for lung 
cancer is warranted on a secondary basis to a nicotine 
dependence which was incurred during service.  

Although the appellant first stated in 1994 that the veteran 
began smoking before service, she subsequently recanted this 
statement and accurately pointed out that she had not met or 
married the veteran until during and after service and this 
latter statement of hers is supported by multiple lay 
statements.  There is certainly evidence clearly showing that 
the veteran was using tobacco during military service, but 
there is an absence of any evidence showing a preservice 
smoking history.  Accordingly, an award of service connection 
for the cause of the veteran's death is warranted.  Service 
connection for the cause of death entitles the appellant to 
an award of dependency and indemnity compensation (DIC).  
This constitutes a complete grant of the benefits sought on 
appeal.  





ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



